Case 6:18-cv-02045-ACC-EJK Document 38 Filed 06/23/20 Page 1 of 2 PageID 1160




                           UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                      ORLANDO DIVISION

ROB IWANSKI and LISA
MCGREGOR,

                       Plaintiffs,

v.                                                          Case No: 6:18-cv-2045-Orl-22EJK

GENCOR INDUSTRIES, INC.,

                       Defendant.


                                            ORDER

        This cause is before the Court on Motion for Settlement (Doc. No. 32) filed on April 13,

2020.

        The United States Magistrate Judge has submitted a report recommending that the

Motion be GRANTED.

        After an independent de novo review of the record in this matter, and noting that no

objections were timely filed, the Court agrees entirely with the findings of fact and conclusions

of law in the Report and Recommendation.

        Therefore, it is ORDERED as follows:

        1.     The Report and Recommendation filed June 2, 2020 (Doc. No. 34) is ADOPTED

and CONFIRMED and made a part of this Order.

        2.     The Joint Motion for Approval of Proposed Settlement with Plaintiff Rob Iwanski

(Doc. 32) is hereby GRANTED.

        3.     The Settlement between Plaintiff Rob Iwanski and Defendant Gencor Industries,

Inc. is APPROVED as a fair and reasonable compromise of a bona fide FLSA dispute.
Case 6:18-cv-02045-ACC-EJK Document 38 Filed 06/23/20 Page 2 of 2 PageID 1161



       4.        The claims of Plaintiff Rob Iwanski only against Defendant Gencor Industries,

Inc.in Count I and Count III of the Second Amended Complaint are DISMISSED WITH

PREJUDICE.1

       DONE and ORDERED in Orlando, Florida on June 22, 2020.




Copies furnished to:

Counsel of Record
Unrepresented Parties




       1
           The claims of Plaintiff Lisa McGregor remain pending.
                                                      -2-
